Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 3/16/2021 are acknowledged.  Claims 2, 4-6, 8-18, 20-26, and 28-33 are pending. 

Allowable Subject Matter
Claims 2, 4-6, 8-18, 20-26, and 28-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is Hill et al. as previously presented. As the applicant previously argued Hill et al. does not teach the claimed arrangement of the modular units to form the sidewalls of the disinfection chamber. Hill et al. teaches assembling the modular units so that one unit makes the entire height of the side wall and additional units are added to make the wall length as desired. This arrangement is common in such modular chamber design as seen in Romo et al. (US 2015/0367008) fig 2 and Gallant (US 2002/0104271) fig 1. While someone could lay modular units sideways and stack them to form sidewalls, it is not apparent from the prior art why someone would be motivated to do so. Hill et al. teaches that the enclosure assembled is to fit in existing building rooms and that the panels as taught by Hill fit through doorways (even the longer ceiling panels which are 12 feet as opposed to 8 feet for the side wall panels) (para [0044]-[0055]). There is no teaching or motivation to make the chamber assembly more complex with the addition of smaller stacking modular units than what is taught as sufficient by Hill et al.
	The prior art as a whole does not provide a teaching to suggestion to arrive at the claimed invention within the claim environment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197.  The examiner can normally be reached on Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.